DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Note
The prior art rejection below cites particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 10, 12 - 13, 16 – 19, and 21 - 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

As to claim 1, the claim is a method claim.  
Step 1: the claim relates to a method claim.  It falls into one of four statutory categories of invention.  Since the claim 1 falls into one or four statutory categories of invention, steps 2A and 2B of the Supreme Court’s Alice/Mayo test are determined.
Step 2A:
Prong One: 
Steps of observing, a plurality of application programming interface (API) calls of uniform resource locators (URLs); parsing, a URL path of each of the URLs into a single path segment of the URL path; creating, a tree structure, the tree structure having a plurality of nodes, each node representing a particular path segment of the determining, the count for a respective node being a number of occurrences in the tree structure of the particular path segment represented by the respective node; determining, a confidence factor for a first path in the tree structure using a decay function that limits effects of more frequent nodes found in the first path on the determined confidence factor; and compacting, sibling nodes of the nodes into a compacted node in response to a number of the sibling nodes exceeding a variance threshold.

The steps listed above direct to abstract ideas of mathematic concept.  
Prong Two: 
	The claim recites additional element “computer device”.  The media device is just a tool that implements the abstract ideas of the mathematic algorithm and/or concept.   Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract ideas, thus fail to integrate the abstract ideas into a practical application.  See MPEP 2106.05(g).   Thus, at least these claims appear to be patent ineligible under 35 USC 101.

As to claims 2 – 10, 12, 23 – 24, they are dependent claims of claim 1.  Therefore, they are rejected for the same as their independent claim above.

As to claim 13, the claim is a product claim.  
Alice/Mayo test are determined.
Step 2A:
Prong One: 
Steps of observing, a plurality of uniform resource locators (URLs); parsing, a URL path of each of the URLs into path segments; creating, a tree structure, the tree structure having a plurality of nodes, each node representing a particular path segment of the path segments, the first path having an end node; determining, the count for a respective node being a number of occurrences in the tree structure of the particular path segment represented by the respective node; determining, a confidence factor for a first path in the tree structure using a decay function that limits effects of more frequent nodes found in the first path on the determined confidence factor; and compacting, sibling nodes of the nodes into a compacted node in response to a number of the sibling nodes exceeding a variance threshold, under its broadest reasonable interpretation, wherein the decay function determines a weight for each node in the first path, the weight being based on a distance of each node in the path from the end node, and the weight of the first node in the first path is calculated using the formula NOe-kt, where NO is a counter value equal to a number of occurrences of the first node in the tree structure, e is Euler's number, X is a constant, t is a number of nodes that the first node is away from the end node.


Prong Two: 
	The claim recites additional element “computer readable storage media”.  The media device is just a tool that implements the abstract ideas of the mathematic algorithm and/or concept.   Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract ideas, thus fail to integrate the abstract ideas into a practical application.  See MPEP 2106.05(g).   Thus, at least these claims appear to be patent ineligible under 35 USC 101.

As to claims 16 and 22, they depend on claim 13.  Therefore, they are rejected for the same as their independent claim above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 – 7, 10, 12, 17  - 19, 21, and 23 - 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bucchi et al., (US 2019/0196890 hereinafter Bucchi) in view of Muddu et al., (US PUB 2019/0327251 hereinafter Muddu), and further in view of Egorov et al., (US PUB 2018/0232533 hereinafter Egorov).

Bucchi and Egorov references were cited in previous office action.

As to claim 1, Bucchi teaches a computer-implemented method comprising:
observing, by a computer device, a plurality of application programming interface (API) calls (“…the API query engine enable querying capabilities on top of APIs that conform to a REST (REpresentational State Transfer) architectural style such as RAML (RESTful API Modeling Language) and OAS (OpenAPI Specification)…” Para. 0028 0 0029) of uniform resource locators (URLs) (“…When generating the API query data graph however, any resource accessible through a HTTP URL or whose URL can be reconstructed using the information available in the underlying API specification, RAML or OpenAPI, may be accessed directly…” para. 0140); 
parsing (“…An API Query engine may parse a declarative query over the unified data graph…” para. 0033) and (“…A query processing system (422) for processing a query, which may include a query parser, a query AST (abstract syntax tree)…” para. 0072), by the computer device, a URL path of each of the URLs into a single path segment of the URL path (“In order to reconstruct a tree of HTTP resources from a list of filtered end-points, a folding mechanism may be implemented that relies on the hierarchical structure of URL paths to build the tree…” Para. 0096); 
creating, by the computer device, a tree structure, the tree structure having a plurality of nodes, each node representing a particular path segment of the path segments (“In order to reconstruct a tree of HTTP resources from a list of filtered end-points, a folding mechanism may be implemented that relies on the hierarchical structure of URL paths to build the tree…” Para. 0096); 
[determining, by the computer device, a count for each node of the plurality of nodes, the count for a respective node being a number of occurrences in the tree structure of the particular path segment represented by the respective node;
determining, by the computer device, a confidence factor for a first path in the tree structure using a decay function that limits effects of more frequent nodes found in the first path on the determined confidence factor, the first path having an end node]; and 
compacting, by the computer device, sibling nodes of the nodes into a compacted node (“In order to reconstruct a tree of HTTP resources from a list of filtered end-points, a folding mechanism may be implemented that relies on the hierarchical structure of URL paths to build the tree…” Para. 0096) in response to a number of the sibling nodes exceeding a variance threshold (“…the name of the properties of the parent node payload may be used to remove field arguments matching the name of properties in the payload…” Para. 0124).
Bucchi does not but Egorov teaches
determining, by the computer device, a count for each node of the plurality of nodes (“…a count of the number of nodes created to date at the time the respective node is created…” para. 0038), the count for a respective node being a number of occurrences in the tree structure (“figure 1B show tree structure of nodes) of the particular path segment represented by the respective node (“…each node may include a count of the number of entries. In some of those embodiments, each time a value is written to the node, that count may be incremented, and each time a value is deleted from the node, that count may be decremented….” para. 0081).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Bucchi by adopt the teachings of Egorov because Egorov’s counts would help to control data in a tree structure for easily organizing and enhancing (para. 0081).
Bucchi and Egorov do not but Muddu teaches 
determining, by the computer device, a confidence factor (“…A website registered very recently in a country deemed to be "high risk" is likely to be viewed as more suspicious. By incorporating the external information, a confidence level that a particular anomaly is associated with malicious activity can be increased…” Para. 0395) and (“…Alternatively, the method can identify an insider who poses a security threat based on a group of anomalies being close to each other in time and their confidence metrics…” para. 0407) for a first path in the tree structure using a decay function (“…The analysis module 330 analyzes the data in real-time to detect anomalies, threat that limits effects of more frequent nodes found in the first path on the determined confidence factor.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Bucchi and Egorov by adopt the teachings of Muddu because Muddu’s confidence level would be accurately confidence by detecting and identifying abnormal level that limit the confidence (para. 0407). 

As to claim 2, Bucchi modified by Egorov and Muddu teaches the computer-implemented method of claim 2, Bucchi teaches further comprising extracting, by the computer device, the first path in response to [the confidence factor of the first path exceeding a confidence threshold]; and
	designating, by the computer device, the first path as a model for an application user interface (API) (“…REST (REpresentational State Transfer) architectural style such as RAML (RESTful API Modeling Language) and OAS (OpenAPI Specification)” para. 0028, 0057, 0175 and figure 6A) and (“…an API data model builder component creates this data model using information extracted from API protocols/specifications, for example, in the RAML or OAS protocols/specifications…” para. 0175) and (“…In order to reconstruct a tree of HTTP resources from a list of filtered end-points, a folding mechanism may be implemented that relies on the hierarchical structure of URL paths to build the tree…” para. 0096).  
Bucchi and Egorov do not but Muddu teaches the confidence factor of the first path exceeding a confidence threshold (“…confidence threshold…” para. 0237). 


As to claim 3, Bucchi modified by Muddu, Egorov teaches the computer-implemented method of claim 2, Bucchi teaches further comprising adding, by the computer device, the first path to a list of API models (“…list of filtered end-points, a folding mechanism may be implemented that relies on the hierarchical structure of URL paths” para. 0096) and (“…API modeling framework…” para. 0087). 

As to claim 4, Bucchi modified by Egorov and Muddu teaches the computer-implemented method of claim 2, Bucchi teaches wherein the first path is a model for an API that conforms to representational state transfer (REST) architectural constraints (“…the API query engine enable querying capabilities on top of APIs that conform to a REST (REpresentational State Transfer) architectural style such as RAML (RESTful API Modeling Language) and OAS ( OpenAPI Specification)…” Para. 0028).  

As to claim 5, Bucchi modified by Egorov and Muddu teaches the computer-implemented method of claim 1, Bucchi teaches further comprising observing, by the computer device, additional URLs; 
parsing, by the computer device, a URL path of each of the additional URLs into path segments (“…An API Query engine may parse a declarative query over the ; 
combining, by the computer device, the path segments of the additional URLs into the tree structure; and re-executing the compacting (“In order to reconstruct a tree of HTTP resources from a list of filtered end-points, a folding mechanism may be implemented that relies on the hierarchical structure of URL paths to build the tree…” Para. 0096).
Bucchi modified by Egorov do not but Muddu teaches  
determining, by the computer device, a revised confidence factor for the first path in the tree structure using the decay function (“…A website registered very recently in a country deemed to be "high risk" is likely to be viewed as more suspicious. By incorporating the external information, a confidence level that a particular anomaly is associated with malicious activity can be increased…” Para. 0395) and (“…Alternatively, the method can identify an insider who poses a security threat based on a group of anomalies being close to each other in time and their confidence metrics…” para. 0407).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Bucchi and Egorov by adopt the teachings of Muddu because Muddu’s confidence level would be accurately confidence by detecting and identifying abnormal level that limit the confidence (para. 0407). 

As to claim 6, Bucchi modified by Egorov and Muddu teaches the computer-implemented method of claim 1, Bucchi teaches wherein [the decay function] determines a weight for each node in the first path, the weight being based on a distance of each node in the path from the end node (“…Sort lexicographically by path and path length…” Para. 0098 - 0101).  
Bucchi modified by Egorov do not but Muddu teaches the decay function (“…A website registered very recently in a country deemed to be "high risk" is likely to be viewed as more suspicious. By incorporating the external information, a confidence level that a particular anomaly is associated with malicious activity can be increased…” Para. 0395).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Bucchi and Egorov by adopt the teachings of Muddu because Muddu’s determining decay function would be accurately detecting and identifying confidence level that limit the confidence (para. 0407). 

As to claim 7, Bucchi modified by Egorov and Muddu teaches the computer-implemented method of claim 6, Bucchi teaches wherein the weight of a first node in the first path is less that a weight of a second node in the first path as a result of the first node being father from the end node than the second node is from the end node (“…Sort lexicographically by path and path length…” Para. 0098 - 0101).  

As to claim 10, Bucchi modified by Egorov and Muddu teaches the computer-implemented method of claim 1, Bucchi and Muddu do not but teaches Egorov teaches
wherein the creating comprises recording a name and the count for each of the plurality of nodes (“…a count of the number of nodes created to date at the time the respective node is created…” para. 0038).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Bucchi and Muddu by adopt the teachings of Egorov because Egorov’s counts would help to control data in a tree structure for easily organizing and enhancing (para. 0081).

As to claim 12, Bucchi modified by Egorov and Muddu teaches the computer-implemented method of claim 1, Bucchi teaches wherein the computer device includes software provided as a service in a cloud computing environment (“…Another declarative graph query language may be a REST service…” Para. 0063 and 0066).

As to claim 17, this is a system claim of claim 1.  See rejection for claim 1 above.
Further, Bucchi teaches a processor, a computer readable memory), and a computer readable storage medium (“a process; an apparatus; a system; a composition of matter; a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute .
 P201900350US0132 of 35 
As to claim 18, see rejection for claim 5 above.

As to claim 19, see rejection for claim 10 above.  

As to claim 21, Bauchi modified by Egorov and Muddu teaches the system of claim 18, Bucchi and Egorov do not but Muddu teaches wherein the confidence factor for the first path (“…A website registered very recently in a country deemed to be "high risk" is likely to be viewed as more suspicious. By incorporating the external information, a confidence level that a particular anomaly is associated with malicious activity can be increased…” Para. 0395) and (“…Alternatively, the method can identify an insider who poses a security threat based on a group of anomalies being close to each other in time and their confidence metrics…” para. 0407).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Bucchi and Egorov by adopt the teachings of Muddu because Muddu’s confidence level would be accurately confidence by detecting and identifying abnormal level that limit the confidence (para. 0407). 
Bucchi and Muddu do not but Egorov teaches is determined using the count of each node in the first path (“…a count of the number of nodes created to date at the time the respective node is created…” para. 0038).


As to claim 23, Bauchi modified by Egorov and Muddu teaches the computer-implemented method of claim 2, Bucchi and Muddu do not but Egorov teaches wherein the confidence threshold is a number of times a particular path is observed (“threshold…” para. 0054).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Bucchi and Muddu by adopt the teachings of Egorov because Egorov’s threshold would help to control data in a tree structure for easily organizing and enhancing (para. 0081).

As to claim 24, see rejection for claim 21 above.


Allowable Subject Matter
Claims 13, 16, and 22 are allowed if they overcome rejection under 35 USC 101.
Claims 8 – 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the 

As to claim 8, Bauchi modified by Egorov and Muddu do not teach “wherein the weight of the first node in the first path is calculated using the formula Noe, where No is the count of the first node in the tree structure, e is Euler's number, X is a P201900350US0130 of 35constant, t is a number of nodes that the first node is away from the end node”, read as a whole.  

As to claim 9, it is dependent claim of claim 8, it is objected for the same reason as it depends on.  

As to claim 13, Bauchi modified by Egorov and Muddu do not teach “the weight of the first node in the first path is calculated using the formula NOe-kt , where NO is a counter value equal to a number of occurrences of the first node in the tree structure, e is Euler's number, X is a constant, t is a number of nodes that the first node is away from the end node”.

As to claims 16 and 22, they are dependent claims of claim 13, they are allowed for the same reason as they depend on.  


Response to Arguments
35 U.S.C. §101 Rejection 
Applicant’s arguments, with respect to the rejection under USC 101 have been fully considered but are not persuasive.  

Applicant argued that “…Further, the Update provides specific examples of what constitutes a mathematical relationship citing an algorithm for converting binary coded decimal to pure binary as found in Benson; a formula for computing an alarm limit as found in Flook; a formula describing certain electromagnetic standing wave phenomena as found in Mackay Radio; the Arrhenius equation as found in Diehr; and a mathematical formula for hedging as found in Bilski. In contrast, Applicant's claimed invention as disclosed in paragraphs [0018]- [0020] is directed to generating API models for developing APIs. The tree models produce a model/template for the developed API. See, e.g., paragraph [0020]…” page 9 – 10 of remark). 
In response,
Mathematic formulas fall within at least one of the groupings of abstract ideas of Mathematical Concepts enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance. 

Applicant argued that “Applicant submits that the additional features of the claimed invention are not simply performing repetitive calculations; or receiving, processing, and storing data; or electronically scanning or extracting data from a physical document; or electronic recordkeeping, receiving or transmitting data over a network, e.g., using the Internet to gather data. Instead, these additional features allow for generating API models for developing API. Additionally, as already established, the 
In response,
The confidence factor and decay function are calculated using mathematic formula as cited in claims 8 – 9 and 13 and described in (para. 0086).  Therefore, they recite abstract ideas of mathematic concept and are non-statutory.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., generating API models for developing API) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Applicant argued that “Again, these are improvements in the area of computer technology in order to overcome a problem specifically arising in the realm of computer networks, not mere abstract ideas. In other words, the current claims very clearly pertain to a solution based only in computer technology to solve a problem, which has no counterpart outside of computer networks” (page 11 of remark)

The amendment is persuasive.  Therefore, rejection under 101 for claim 1 is withdrawn.

Applicant argued that “…Further, claim 13 recites "wherein the decay function determines a weight for each node in the first path, the weight being based on a distance of each node in the path from the end node, and the weight of the first node in the first path is calculated using the formula NOe-at , where NO is a counter value equal to a number of occurrences of the first node in the tree structure, e is 
Euler's number, X is a constant, t is a number of nodes that the first node is away from the end node." And claim 17 recites "wherein the decay function determines a weight for each node in the first path, the weight being based on a distance of each node in the path from the end node, wherein the decay function determines a weight for each node in the first path, the weight being based on a distance of each node in the path from the end node to offset the count in nodes further from the end node in the tree structure." This weight calculation establishes an importance of each node and is an additional feature that provides a significantly more than the judicial exception by reciting steps associated with a particular variable (i.e., data type) as seen in Diamond v. Diehr. (pages 14 - 15 of remark)
In response,
Similarly, Mathematic formulas fall within at least one of the groupings of abstract ideas of Mathematical Concepts enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance. 

35 U.S.C. §103 Rejection
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1 – 7, 10, 12, 17 – 19, and 21 - 24 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bucchi, Egorov and Muddu.

Conclusion
The prior art made of record but not relied upon request is considered to be pertinent to applicant’s disclosure.
Granacher (US PAT 10,810,176), discloses a method of unsolicited bulk email detection using URL tree hashes (title, abstract, and figures 1 – 6).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHUONG N HOANG/Examiner, Art Unit 2194                                                                                                                                                                                                        
/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194